DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hardie et al. US Patent Application Publication 2014/0336605 in view of Xie CN 102673030 and further in view of Takken et al. US 2014/0296815.

As to claims 1, 8, 10, 17, and 18, Hardie teaches a patterned apertured web 102 comprising: a plurality of land areas in the patterned apertured web; and a plurality of apertures defined in the patterned apertured web, wherein at least some land areas of the plurality of land areas surround at least some apertures of the plurality of apertures; wherein the patterned apertured web has an Effective Open Area in the range of about 3% to about 30%, according to the Aperture Test herein; wherein the patterned apertured web has a plurality of Interaperture Distances, according to the Aperture Test herein, wherein the Interaperture Distances have a distribution having a median and a mean, and wherein the mean is different than the median; 

Hardie teaches different shapes in the apertures (paragraphs 0011, 0063), but does not
specifically teach the claimed shapes or where the plurality of apertures are non-homogeneous in a repeat unit such that at least three apertures of the plurality of apertures have a different size, a different shape, or a different Absolute Feret Angle. Takken teaches an aperture nonwoven topsheet having first and second set of apertures which form a pattern where smaller apertures at least partially surround the larger apertures as seen in Figures 1, 1A, and 1B (Takken paragraph 0010). Takken teaches the aperturing methods may promote targeted/localized and a regional absorbency/fluid capture to interiorly situated absorbent layers and/or provide a visual signal to a user as to the orientation of the article and localized absorbency/fluid capture regions of the article (Takken paragraph 0004). It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Hardie with targeted and shaped aperturing for the benefits taught in Takken.

Hardie/Takken teaches the term “aperture area” refers to the average size of the open
area of a single aperture (Hardie paragraph 0039). Hardie teaches the apertures 204
have an average aperture area greater than about 0.5mm2 and less than about 10mm2
(paragraph 0062), which has values in the claimed range of at least 1mm2 and less than 1mm2.

Hardie/Takken teaches the patterned aperture web has an Effective Open Area in the
range of about 3% to about 30% (paragraph 0062).
wherein the at least one land area of the plurality of land areas has a width of at least 4 mm; wherein the patterned apertured web comprises at least two layers; wherein the at least two layers comprise a first layer and a second layer – where Hardie teaches the general condition of the nonwoven material comprising a multilayer web in various combinations (paragraphs 0048-00496)

Hardie teaches the nonwoven material comprising a multilayer web having a first and
second layer (paragraphs 0048-00496). Hardie does not teach the layers have a
different hydrophobicity. Xie teaches a perforated nonwoven fabric comprising two
fibrous layers (Abstract) where the surface layer has a contact angle greater than 70
degrees and a bottom layer with less than a 90 degree contact angle. Xie teaches the
surface layer is more hydrophobic and less readily absorbs fluids around the fibers for
the benefit of preventing fluid return to the perforated surface of the nonwoven, thus
providing dry and comfortable effects (Xie paragraphs 0015-0017). It would have been
obvious to one having ordinary skill in the art at the time the invention was originally
filed to modify Hardie with layers having different hydrophobicity to provide the benefits
Xie teaches.

Hardie teaches the patterned apertured web 102 comprises bicomponent spunbond fibers, bicomponent staple fibers, meltblown fibers, nanofibers, and/or crimped fibers; wherein the bicomponent spunbond fibers, the bicomponent staple fibers, the meltblown fibers, nanofibers, and/or the crimped fibers comprise polyethylene and/or polypropylene (paragraphs 0048, 0053)
Hardie further teaches the patterned apertured web 24 comprises a portion of a topsheet or a portion of a garment-facing surface of an absorbent article (paragraph 0074). 

Hardie/Xie/Takken teach an aperture nonwoven topsheet
having first and second set of apertures which form a pattern where smaller apertures at
least partially surround the larger apertures as seen in Figures 1, 1A, and 1B (Takken
paragraph 0010). Takken teaches the aperturing methods may promote
targeted/localized and a regional absorbency/fluid capture to interiorly situated
absorbent layers and/or provide a visual signal to a user as to the localized
absorbency/fluid capture regions of the article (Takken paragraph 0004). Takken
teaches various shapes are possible (paragraphs 0034). It would have been an
obvious matter of design choice to provide the article of Kirby/Takken with heart-shaped
apertures, since such a modification would have involved a mere change in the shape
of the component, which Takken teaches is acceptable. A change in shape is generally
recognized as being within the level of ordinary skill in the art. In Re Dailey, 357 F.2d
669, 149 USPQ 47 (CCPA 1966).As to claims 2 and 3, the examiner interprets the rows between apertures as land areas.  Hardie teaches the rows between apertures are spaced 1mm to about 8mm apart (paragraph 0059), which corresponds to the width of the land areas. Hardie teaches the protuberances in rows that can be spaced apart from about 2 mm to about 20mm (paragraph 0059), which includes the claimed ranges of at least 6mm and at least 9mm.

As to claims 4-6, Hardie teaches the term “aperture area” refers to the average size of the open area of a single aperture (paragraph 0039).  Hardie teaches the apertures 204 have an average aperture area greater than about 0.5mm2 and less than about 10mm2 (paragraph 0062), which has values in the claimed range of at least 1mm2 and less than 1mm2.  Further Hardie teaches various sizes are possible. 

As to claim 7, Hardie teaches different shapes in the apertures (paragraphs 0011, 0063), but does not specifically teach the claimed shapes.  It would have been an obvious matter of design choice to provide the article of Hardie with a heart or leaf shape, and a diamond second shape since such a modification would have involved a mere change in the shape of the component, which Hardie teaches is acceptable.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In Re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
As to claim 9, Hardie teaches a diaper 20 comprising: a) the patterned apertured web 24 of claim 1; b) a backsheet 26; c) an absorbent core 28 positioned at least partially intermediate the patterned apertured web and the backsheet; and d) a pair of leg cuffs 32 (paragraph 0077). As to claims 11 and 12, the examiner interprets the rows between apertures as land areas.  Hardie teaches the rows between apertures are spaced 1mm to about 8mm apart (paragraph 0059), which corresponds to the width of the land areas. . Hardie teaches the protuberances in rows that can be spaced apart from about 2 mm to about 20mm (paragraph 0059), which includes the claimed ranges of at least 4mm and at least 6mm.

As to claims 13-15, Hardie teaches the term “aperture area” refers to the average size of the open area of a single aperture (paragraph 0039).  Hardie teaches the apertures 204 have an average aperture area greater than about 0.5mm2 and less than about 10mm2 (paragraph 0062), which has values in the claimed range of at least 1mm2 and less than 1mm2.  Further Hardie teaches various sizes are possible. 

As to claim 16, Hardie teaches different shapes in the apertures (paragraphs 0011, 0063), but does not specifically teach the claimed shapes.  It would have been an obvious matter of design choice to provide the article of Hardie with a heart or leaf shape, and a diamond second shape since such a modification would have involved a mere change in the shape of the component, which Hardie teaches is acceptable.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In Re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
As to claim 20, Hardie teaches a diaper 20 comprising: a) the patterned apertured web 24 of claim 19; b) a backsheet 26; c) an absorbent core 28 positioned at least partially intermediate the patterned apertured web and the backsheet; and d) a pair of leg cuffs 32 (paragraph 0077). 

Allowable Subject Matter
7.	Claims 19 and 20 are allowed.
In claim 19, the shape is specifically a diamond shape enclosing a heart shape which is not taught in the prior art of record. Although Hardie and Takken both teach a variety of shapes, and the variation of the shapes is obvious as discussed in the rejection of claim 1 above, the prior art does not teach  first and second plurality of shapes and the second set of apertures do not enclose the first set of apertures in a different shape from the first shape.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,667,962.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are a broader recitation of the claims of the present  patent in that it does not set the limitation that the first shape is positioned within and is completely surrounded by the second shape. Additionally, the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781